Citation Nr: 9900285	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  94-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement of an adult helpless child to an apportionment in 
excess of $300 per month from the veteran's VA compensation 
benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his mother, and the director of a social 
rehabilitation center


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to October 
1945 and from January 1947 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 decision by the RO that denied 
the appellant's claim of entitlement to an apportionment in 
excess of $300 per month from the veteran's VA compensation 
benefits.  In August 1996, the appellant testified at a 
hearing before the undersigned, sitting in Washington, D.C.  
In November 1996, the Board remanded this case to the RO for 
further development of the evidence, and it has been returned 
for further appellate review.  


REMAND

This is a contested claim.  Some of the basic facts are not 
in dispute.  The veteran is the father of an adult helpless 
child, who is the appellant in this case.  He has remarried 
and has been receiving disability benefits for his service-
connected psychiatric ailment at the 100 percent rate for 
many years.  The appellant is over 50 years old and does not 
appear to have deemed incompetent by VA or any court, but has 
received guidance in the past, primarily from his mother and 
perhaps others, due to his physical and mental ailments.  He 
is receiving $300 per month as an apportionment of the 
veterans disability compensation benefits.  

In June 1992, the appellant requested an increase in the 
amount of his apportionment benefits.  In November 1992, his 
request was denied in a Special Apportionment Decision, and 
the instant appeal ensued.  The Board, in its preliminary 
order, sought updated financial information from the 
appellant and the veteran.  

Following the issuance of the Boards preliminary order, the 
appellants mother died, and VA received information 
regarding her estate.  In June 1997, the executor of her 
estate informed VA that the appellant would receive (at some 
time in the future) the proceeds of his mothers the estate, 
estimated to be $62,000, and that such proceeds would be 
placed in an annuity.  The executor said that if the 
appellant accessed the annuity before 10 years, a penalty 
would be assessed as a surrender charge.  Otherwise, the 
veterans monthly income was noted to be $798 and his 
expenses were $905 per month.  

The veteran and his spouse have reported that their monthly 
income is $2,925, that their monthly expenses are $2,238, and 
that they have over $200,000 in assets.  However, the 
veterans spouse indicated that they needed medical treatment 
and various home repairs that would increase their expenses.  
The veteran and his representative maintain that the 
veterans monthly expenses will therefore rise to the level 
of his monthly income, creating an undue hardship if the 
amount of the apportionment is increased.  

Following further review of claim, the RO appears to have 
denied the claim due primarily to the appellants receipt of 
his inheritance.  

The governing regulatory and legal framework allows for an 
apportionment of a veteran's compensation benefits if the 
veteran's children are not in his or her custody and the 
veteran is not reasonably discharging his or her 
responsibility for support of the children.  38 U.S.C.A. 
§ 5307(a); 38 C.F.R. § 3.450(a)(1)(ii).  However, if a 
veteran is providing for his or her dependents, no 
apportionment will be made.  38 C.F.R. § 3.450(c).  However, 
a veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to the veteran.  38 C.F.R. § 3.451.  In 
determining the rate of apportionment, consideration will be 
given to such factors as the amount of VA benefits payable, 
other resources and income of the veteran and the dependent 
on whose behalf apportionment is claimed, and special needs 
of the veteran, his or her dependents, and the apportionment 
claimant.  38 C.F.R. §§ 3.451, 3.453.

On the one hand, $300 is already being apportioned to the 
appellant and he has inherited additional assets.  On the 
other hand, the veteran and his spouse have significant 
assets, but the veterans income and expenses are nearly a 
wash if he incurs additional expenses for medical 
treatment and his home.  Further information is needed 
regarding the appellants inheritance, including whether he 
has been provided any monies from such, whether he has access 
to this money, and, if so, how much has he received and when.  
The RO should verify the restrictions, if any, on the 
inheritance, including any monetary penalties for early 
access to the annuity.  

Correspondence in the file, dated in January 1993, show that 
the appellant is seeking representation.  The appellant has 
said that the Disabled American Veterans told him to go to 
the RO for such.  Thereafter, it appears that the RO sent the 
American Legion a letter stating that if that organization 
was the representation, it should submit a properly executed 
Power of Attorney to this effect.  No response has been 
received.  

It is unclear why the American Legion was sent this letter, 
but it does appear to be clear that the appellant was never 
assisted by a representation.  If he desires representation, 
he has the full right to such.  38 C.F.R. § 20.600.  

Although the appellant has not been deemed to be incompetent, 
he does have mental and physical disabilities and has 
received assistance with his claim in the past.  Since his 
mother has died, the RO should determine whether he needs or 
has a guardian.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  In light of the appellants request 
for a representative, the RO should 
assist him in securing such pursuant to 
38 C.F.R. § 20.600.  It should also 
determine if he has a guardian and, if 
not, whether he needs to have a guardian 
appointed.  

2.  The RO should contact the executor of 
the appellants mothers estate to 
determine the following: the exact amount 
of the inheritance; whether or not the 
appellant has been provided any monies as 
a result of such; whether he has access 
to this money; and, if so, how much, if 
any, has he received, including the 
amount per month.  The RO should verify 
the restrictions, if any, on the 
inheritance, including any monetary 
penalties for early access to the 
annuity.

3.  The RO should contact the appellant, 
his guardian (if applicable), and his 
representative (if applicable), and 
request that the appellant complete a 
current financial status report 
indicating all current monthly expenses 
and income.  

4.  The RO should contact the veteran and 
his representative and request that the 
veteran complete a current financial 
status report indicating all current 
monthly expenses and income.  

5.  The RO should readjudicate the claim 
for entitlement of an adult helpless 
child to an apportionment in excess of 
$300 per month from the veteran's VA 
compensation benefits.  The appellant, 
his guardian (if applicable), and his 
representative (if applicable), as well 
as the veteran and his representative, 
should be issued a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations in accordance with contested 
claims procedures.  Both parties should 
also be afforded the opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purposes of this REMAND are to develop the facts 
pertinent to the claim and to insure due process of law.  No 
action is required of either party until further notice is 
received.  The Board intimates no opinion, either factual or 
legal, as to the ultimate disposition warranted in this case 
pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. CHEEK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
